Order entered January 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01421-CV

                              AKBAR ALESHA, LLC, Appellant

                                                V.

                  QUIK-WAY RETAIL ASSOCIATES II, LTD., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01224-D

                                            ORDER
       By notice filed January 13, 2014, appellant has informed the Court it is in bankruptcy.

Pursuant to Texas Rule of Appellate Procedure 8.2, further action in this cause is automatically

suspended. See TEX. R. APP. P. 8.2. Accordingly, for administrative purposes, this cause is

ABATED and treated as a closed case. It may be reinstated on motion by any party showing, in

accordance with rule of appellate procedure 8.3, that the appeal is permitted by federal law or the

bankruptcy court. See id. 8.3.

       .


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE